DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This action is in response to application filed on 4/29/2021.
	Claims 1-11 have been elected without traverse in response to the restriction.

Arguments
Applicant arguments are non-persuasive and details are as follow:
Applicant:
Applicant argued that provided arts does not teach the storing of data.
Examiner:
Examiner cites that Shaashua discloses  the storing of the device (Shaashua [Abs & 0037] : storing an entity profile on a node graph representing the physical environment, wherein each entity profile is associated at least one of the network-capable device from which the presence is detected----- The integration service system 212 may include a profile store 214 of IoT devices 202 and other context relevant entities))).
Storing of the data in a local centralized device is disclosed in numerous occasion in the Shaashua art as show in the figure 2 as well.

Applicant:
Applicant argued that provided arts does not teach the sharing data of the device.
Examiner:
Examiner cites that Shaashua discloses  the sharing data of the device (Shaashua [0057] : The data correlation may be based on time synchronization, shared social relation (e.g., devices are owned by user accounts in the same social group), shared data dimension (e.g., both devices measures weight), shared data source profile (e.g., location or device-type, etc.), data owner profile (e.g., user profile or user configurations), shared known semantic (e.g., both devices are considered "kitchenware"), shared known context (e.g., both devices are operated in the context of exercising), or any combination thereof.))).
Sharing of the data in a device is disclosed in 0057in the Shaashua art as show in the figure 2 as well.
Applicants arguments is non persuasive based on above explanation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 &  6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaashua et al (US Pub # 2015/0019714).

As per claim 1, Shaashua discloses a storage and sharing device for storing and sharing data from objects connected to an Internet network, the storage and sharing device being implemented in a local area network, the storage and sharing device comprising a non-transitory computer-readable medium (Shaashua: [0035 & Fig 2]: “a networked lighting system may communicate with the solution-specific service system 210 keeping track of whether lights are on/off on the solution-specific service system 210. The solution-specific service system 210 can create an interface to share that data and/or to interact with the IoT devices. The interface may be accessible through the solution-specific application 208 or through a browser.”) the storage and sharing device comprising: 
	a plurality of data loading interfaces configured to use separate communication protocols, each interface being configured so as to receive, in a communication protocol specific to said interface, data from at least one object connected to the Internet network and store the received data in the non-transitory computer-readable medium (Shaashua: [0050 & Fig 2]: “if the device identification module 312 analyzes a device and determines that the device may be either be a Samsung.TM. fridge or a Samsung.TM. TV, the device identity may be determined based on its geo-location context (e.g., if the device is in living room, then the device is a TV, and if the device is in kitchen, then the device is a fridge). In this case, for example, location may be determined through radio frequency (RF) beacons of other devices around or through geo-locating components. In the example of RF beaconing, if a microwave and coffee machine are detected around the device, then the device is probably in the kitchen. Location may further be assisted by semantic data. For example, if the device is proximate (e.g., within a distance threshold) to a bulb named by the user as "kitchen light", then the device is in the kitchen. Proximity may be estimated by distance through router signal strength indication (RSSI) or visual recognition..”).
Examiner Note:  System is disclosed where data gets shared with multiple device via loading to multiple interfaces 
Claims 6 and 11 are rejected based on rationale provided for claim 1.As per claim 2, Shaashua discloses the data storage and sharing device as claimed in claim 1, wherein the data storage and sharing device records all of the data received from a connected object in one and the same dataset in the non-transitory computer-readable medium.(Shaashua: [0072 & Fig 2]: “if the IoT device activation times are close to one another within a predetermined time period in the morning, the data analysis module 308 may record a "user has woken up" context.”).As per claim 3, Shaashua discloses the data storage and sharing device as claimed in claim 1, wherein the data storage and sharing device records a data identifier in association with an item of data received from a connected object (Shaashua: [0048 & Fig 2]: “The device identification module 312 is configured to generate a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface.”).As per claim 4, Shaashua discloses the data storage and sharing device as claimed in claim 1, wherein the data storage and sharing device includes an aggregator, which aggregates the data coming from a plurality of connected objects via the separate loading interfaces (Shaashua: [0052 & Fig 2]: “The task of data consolidation may be divided into steps. For example, data consolidation may be performed in the following steps including: (1) data extraction, (2) data aggregation,”).As per claim 7, Shaashua discloses the method as claimed in claim 6, the method includes periodically (Shaashua: [0078]: “An advantage of the data analysis and data correlation is generation of one or more layers of contextual, correlative, and/or semantic insights, trigger events, and/or actions.”).As per claim 8, Shaashua discloses the method as claimed in claim 6, wherein the data loading operation includes monitoring transmissions of the connected object triggering reception of the data transmitted by the connected object (Shaashua: [0082]: “The event track monitor 316 may, for example in substantially real-time or periodically, recognize context triggered conditions (e.g., "I left home"; "finished exercising", or "Erica entered to the kitchen"). The rule execution module 314 may then execute the context event based rule when the context triggered condition is satisfied.”).As per claim 9, Shaashua discloses the method as claimed in claim 6, wherein the loading operation is performed directly from the connected object.(Shaashua: [0048 & Fig 2]: “The device identification module 312 is configured to generate a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface.”).As per claim 10, Shaashua discloses the data storage and sharing method as claimed in claim 6, wherein the loading operation is performed from a mediation device that has received the data from the connected object (Shaashua: [0035 & Fig 2]: “a networked lighting system may communicate with the solution-specific service system 210 keeping track of whether lights are on/off on the solution-specific service system 210. The solution-specific service system 210 can create an interface to share that data and/or to interact with the IoT devices. The interface may be accessible through the solution-specific application 208 or through a browser.”)
Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al (US Pub # 2015/0019714) in view of Dankberg et al (US Pub # 2014/0164586).
As per claim 5, Shaashua discloses the data storage and sharing device as claimed in claim 1 (Shaashua: [0035 & Fig 2]: “a networked lighting system may communicate with the solution-specific service system 210 keeping track of whether lights are on/off on the solution-specific service system 210. The solution-specific service system 210 can create an interface to share that data and/or to interact with the IoT devices. The interface may be accessible through the solution-specific application 208 or through a browser.”).
Shaashua does not explicitly teaches wherein the data storage and sharing device is a media server complying with the DLNA standard.

Dankberg however discloses wherein the data storage and sharing device is a media server complying with the DLNA standard (Shaashua: [0105]: “  Embodiments can also be configured to support plug-and-play functionality (e.g., through the Digital Living Network Alliance (DLNA) standard), wireless networking (e.g., through the 802.11 standard), etc.”).Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Imamura in view of Dankberg to figure out the DLNA standard.  One would be motivated to do so because this technique advantageously allows to various operations of methods and functions of certain system components described above can be performed by any suitable means capable of performing the corresponding functions. (Dankberg: [0105]). 
                                                                                                                                                                                            

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122(571)270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SIBTE H BUKHARI/Examiner, Art Unit 2449                                                                                                                                                                                                                
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449